Luke, J.
The defendant was charged with the crime of being upon a public
road in an intoxicated condition, which intoxication was made manifest by boisterousness, and by indecent conduct and acting, and by using vulgar, profane, and unbecoming language, and by loud and violent discourse. The evidence adduced upon the trial showed that the defendant was drunk, and that his drunkenness was made manifest by his using profane language. This was sufficient to authorize his conviction; and, the only question before this court being as to the sufficiency of the evidence, the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.